DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or suggest the armrest console as claimed in detail, specifically the following, collectively: the dampener gear engaged with the elevating gear and the fixed gear; wherein when the armrest is rotated about an axis of the elevating gear in a counterclockwise direction to open, the elevating gear is rotated in the counterclockwise direction and the dampener gear is rotated in a clockwise direction and both the elevating gear and the dampener gear are rotated about an axis of the fixed gear.
Regarding claim 6, the prior art of record fails to disclose or suggest the armrest console as claimed in detail, specifically the following, collectively: the dampener gear engaged with the elevating gear and the fixed gear; wherein a diameter of the fixed gear is greater than a diameter of the dampener gear; and wherein the elevating gear and the dampener gear are moved up at a height direction when the armrest is rotated to open.
Regarding claim 19, the prior art of record fails to disclose or suggest the hinge mechanism to connect a cover and body as claimed in detail, specifically the following, collectively: the dampener gear engaged with the elevating gear and the fixed gear and disposed on the gear connector; wherein, when the cover is opened, the elevating gear is rotated up about an axis of the elevating gear in a counterclockwise direction and the dampener gear is rotated in a clockwise direction and both the elevating gear and the dampener gear are rotated about an axis of the fixed gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677